Per curiam.

-So much of the verdict as awards a just compensation to the defendant for improvements, is uncertain; but perhaps it would not vitiate the part which is certain, the verdict being complete without it. Cro. Car. 219. 2 Saund. 208. 6 Rep. 57, Dowdales‘ case. But it would seem that if the compensation *160had been specified and made a condition of the recovery, the judgment would have been erroneous. Collins v. Rush, 7 Serg. & Rawle, 155. But the verdict was clearly bad in giving costs to the defendant. Trials per pais, 159. And the question is whether the plaintiff can disregard this, and take execution as if costs were found for him. Where damages or costs, or both, ought to be assessed, if the jury omit to assess either, the plaintiff may still make the verdict good by releasing his right to either or both. 2 Lill. Abr. 798. Is not the waiver of a writ of error, in effect, a waiver of costs here? The plaintiff might have reversed the judgment; but he was content to let it stand, and he must take it as it is. In this, the verdict did not find a thing which was not in the issue, but a part of the issue erroneously, and it cannot be treated as a nullity. The award of execution for costs was therefore erroneous.
Execution reversed.